                 Case 19-12122-MFW              Doc 1091         Filed 03/25/20        Page 1 of 14




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    FOREVER 21, INC., et al.,1                                       ) Case No. 19-12122 (MFW)
                                                                     )
                                       Debtors.                      ) (Jointly Administered)
                                                                     )


                                          AFFIDAVIT OF SERVICE

       I, Alain B. Francoeur, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On March 20, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served by the method set forth on the Core/2002 Service
List attached hereto as Exhibit A:

            Certification of Counsel Regarding Debtors' Motion to Approve Procedures for Settlement
             of De Minimis Claims Held by or Against the Debtors [Docket No. 1075]

            Certification of Counsel Regarding Debtors' Motion for Entry of an Order (I) Authorizing
             the Debtors to File Under Seal Certain Supplemental Declarations of the Professionals and
             (II) Granting Related Relief [Docket No. 1076]

            Order Approving Procedures for Settlement of De Minimis Claims Held by or Against the
             Debtors [Docket No. 1077]

            Order (I) Authorizing the Debtors to File Under Seal Certain Portions of Supplemental
             Declarations of Professionals and (II) Granting Related Relief [Docket No. 1078]




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
      Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
      Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
      service address is: 3880 N. Mission Road, Los Angeles, California 90031.
           Case 19-12122-MFW        Doc 1091    Filed 03/25/20    Page 2 of 14




Dated: March 25, 2020
                                                         /s/ Alain B. Francoeur
                                                         ______________________
                                                         Alain B. Francoeur
State of New York
County of New York

Subscribed and sworn to (or affirmed) before me on March 25, 2020, by Alain B. Francoeur,
proved to me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                            2
                                                                                 SRF 40809
Case 19-12122-MFW   Doc 1091   Filed 03/25/20   Page 3 of 14




                       Exhibit A
                                                                  Case 19-12122-MFW                   Doc 1091                   Filed 03/25/20            Page 4 of 14
                                                                                                                  Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below


                                  DESCRIPTION                                        NAME                                           ADDRESS                                                      EMAIL             METHOD OF SERVICE
                                                                                                   ATTN: HEIKE M. VOGEL, ESQ. AND ERIC H. HORN, ESQ.
                                                                                                   101 EISENHOWER PARKWAY, STE 412                                          hvogel@aystrauss.com
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC             A.Y. STRAUSS LLC                 ROSELAND NJ 07068                                                        ehorn@aystrauss.com                 First Class Mail and Email
                                                                                                   ATTN: MATTHEW P. AUSTRIA
COUNSEL TO AMBIANCE USA., INC dba AMBIANCE APPAREL AND BLUE                                        1007 N. ORANGE STREET
DOT USA INC dba WAX JEAN                                          AUSTRIA LEGAL, LLC               4TH FLOOR                                                                maustria@austriallc.com             Email
                                                                                                   ATTN: MATTHEW T. SCHAEFFER
                                                                                                   10 WEST BROAD STREET
COUNSEL TO COMENITY CAPITAL BANK                                  BAILEY CAVALIERI LLC             SUITE 2100                                                               mschaeffer@baileycav.com            First Class Mail and Email
                                                                                                   ATTN: ROBERT B. BERNER
                                                                                                   1250 KETTERING TOWER
COUNSEL TO COMENITY CAPITAL BANK                                  BAILEY CAVALIERI LLC             DAYTON OH 45423                                                          rberner@baileycav.com               First Class Mail and Email
COUNSEL TO ACADIA REALTY LIMITED PARTNERSHIP, CENTERCAL                                            ATTN: DUSTIN P. BRANCH, NAHAL ZARNIGHIAN
PROPERTIES, LLC, KRE BROADWAY MALL OWNER, LLC, MEMORIAL CITY                                       2029 CENTURY PARK EAST                                                   branchd@ballardspahr.com
MALL LP, MONTEBELLO TOWN CENTER INVESTORS LLC, STARWOOD           BALLARD SPAHR LLP                SUITE 800                                                                zarnighiann@ballardspahr.com        First Class Mail and Email
COUNSEL TO FEDERAL REALTY INVESTMENT TRUST, UBS REALTY                                             ATTN: LESLIE C. HEILMAN, LAUREL D. ROGLEN
INVESTORS LLC, URBAN EDGE PROPERTIES, ACADIA REALTY LIMITED                                        919 N. MARKET STREET                                                     heilmanl@ballardspahr.com
PARTNERSHIP, CENTERCAL PROPERTIES, LLC, KRE BROADWAY MALL         BALLARD SPAHR LLP                11TH FLOOR                                                               roglenl@ballardspahr.com            First Class Mail and Email
                                                                                                   ATTN: MATTHEW G. SUMMERS, ESQ & CHANTELLE D. MCCLAMB, ESQ
                                                                                                   919 N. MARKET STREET                                                     summersm@ballardspahr.com
COUNSEL TO PORSCHE LEASING LTD                                    BALLARD SPAHR LLP                11TH FLOOR                                                               mcclambc@ballardspahr.com           Email
                                                                                                   ATTN: KEVIN M. NEWMAN
COUNSEL TO BLOOMFIELD HOLDINGS, LLC AND PYRAMID MANAGEMENT                                         BARCLAY DAMON TOWER
GROUP, LLC                                                 BARCLAY DAMON LLP                       125 EAST JEFFERSON STREET                                                knewman@barclaydamon.com            Email
                                                                                                   ATTN: NICLAS A. FERLAND, ILAN MARKUS
COUNSEL TO WESTFIELD (URW), LLC, WESTFIELD, LLC AND BROOKS                                         545 LONG WHARF DRIVE                                                     NFerland@barclaydamon.com
SHOPPING CENTERS, LLC                                             BARCLAY DAMON LLP                9TH FLOOR                                                                imarkus@barclaydamon.com            First Class Mail and Email
                                                                                                   ATTN: ERIC W. SLEEPER, ESQ
                                                                                                   711 THIRD AVE
COUNSEL TO CRS DENIM GARMENTS SAE                                 BARTON LLP                       14TH FLOOR                                                               esleeper@bartonesq.com              Email
                                                                                                   ATTN: ELLIOT M. SMITH
                                                                  BENESCH, FRIEDLANDER, COPLAN &   200 PUBLIC SQUARE
COUNSEL FOR DIVISIONS, INC.                                       ARONOFF LLP                      SUITE 2300                                                               esmith@beneschlaw.com               Email
                                                                                                   ATTN: JENNIFER R. HOOVER
                                                                  BENESCH, FRIEDLANDER, COPLAN &   222 DELAWARE AVENUE
COUNSEL FOR DIVISIONS, INC.                                       ARONOFF LLP                      SUITE 801                                                                jhoover@beneschlaw.com              Email
COUNSEL TO CAPREF LLOYD II LLC, CAPREF STRAND LLC, AND CAPREF                                      ATTN: JENNIFER R. HOOVER, JOHN C. GENTILE, MICHAEL J. BARRIE, KEVIN M.   jhoover@beneschlaw.com
BURBANK LLC, AND PREP HILLSIDE REAL ESTATE LLC, AND STOCKTON      BENESCH, FRIEDLANDER, COPLAN &   CAPUZZI                                                                  jgentile@beneschlaw.com
STREET PROPERTIES, INC.                                           ARONOFF LLP                      222 DELAWARE AVENUE                                                      mbarrie@beneschlaw.com              Email
                                                                                                   ATTN: DAVID KLAUDER, ESQ., THOMAS D. BIELLI, ESQ.
                                                                                                   1204 N KING STREET
FEE EXAMINER                                                      BIELLI & KLAUDER, LLC            WILMINGTON DE 19801                                                      dklauder@bk‐legal.com               First Class Mail and Email
                                                                                                   ATTN: JEFFREY RHODES, ESQ.
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY                                    1825 EYE STREET NW
LLC                                                               BLANK ROME LLP                   WASHINGTON DC 20006                                                      jrhodes@blankrome.com               Email
                                                                                                   ATTN: VICTORIA GUILFOYLE, ESQ.
COUNSEL TO KIN PROPERTIES, INC., MULISON LLC AND ESTHER JEFFREY                                    1201 N. MARKET STREET, SUITE 800
LLC                                                               BLANK ROME LLP                   WILMINGTON DE 19801                                                      guilfoyle@blankrome.com             Email
                                                                                                   ATTN: KRISTEN N. PATE
                                                                                                   350 N. ORLEANS STREET,
COUNSEL TO BROOKFIELD PROPERTY REIT INC.                          BROOKFIELD PROPERTY REIT, INC.   SUITE 300                                                                bk@brookfieldpropertiesretail.com   Email
                                                                                                   ATTN: DONALD K. LUDMAN
                                                                                                   6 NORTH BROAD STREET
COUNSEL TO SAP INDUSTRIES, INC.                                   BROWN CONNERY, LLP               SUITE 100                                                                dludman@brownconnery.com            Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (MFW)                                                                                 Page 1 of 11
                                                                    Case 19-12122-MFW                    Doc 1091                  Filed 03/25/20             Page 5 of 14
                                                                                                                    Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below


                                  DESCRIPTION                                            NAME                                          ADDRESS                                               EMAIL           METHOD OF SERVICE
                                                                                                      ATTN: JESSICA L. BAGDANOV, ESQ.
                                                                                                      21650 OXNARD STREET
INTERESTED PARTY                                                    BRUTZKUS GUBNER                   SUITE 500                                                        jbagdanov@bg.law                   Email
                                                                                                      ATTN: MARK I. DUEDALL
                                                                                                      ONE ATLANTIC CENTER ‐ FOURTEENTH FLOOR
COUNSEL TO RANDSTAD GENERAL PARTNERS (US), LLC                      BRYAN CAVE LEIGHTON PAISNER LLP   1201 WEST PEACHTREE STREET, NW                                   MARK.DUEDALL@BCLPLAW.COM           First Class Mail and Email
                                                                                                      ATTN: J. CORY FALGOWSKI
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC,                                     1201 N. MARKET STREET
AND G&I VII RENO OPERATING LLC                                      BURR & FORMAN LLP                 SUITE 1407                                                       jfalgowski@burr.com                Email
                                                                                                      ATTN: JOE A. JOSEPH
COUNSEL TO LEEDS RETAIL CENTER, LLC, G&I VII RETAIL CARRIAGE LLC,                                     420 N. 20TH STREET, 3400                                         jjoseph@burr.com
AND G&I VII RENO OPERATING LLC                                      BURR & FORMAN LLP                 BIRMINGHAM AL 35203                                              jhorton@burr.com                   Email
COUNSEL TO THE MARION PLAZA, INC. DBA EASTWOOD MALL;                                                  ATTN: RICHARD T. DAVIS
HUNTINGTON MALL COMPANY DBA HUNTINGTON MALL AND CAFARO‐                                               5577 YOUNGSTOWN‐WARREN RD.
PEACHCREEK JOINT VENTURE PARTNERSHIP DBA MILLCREEK MALL             CAFARO MANAGEMENT COMPANY         NILES OH 44446                                                   rdavis@cafarocompany.com           Email
                                                                                                      ATTN: ELIZABETH B. ROSE, KIMBERLY B. REEVES
                                                                                                      125 CLAIREMONT AVE., SUITE 240                                   elizabeth@caiolarose.com
COUNSEL TO JAMESTOWN, L.P.                                          CAIOLA & ROSE, LLC                Decatur GA 30030                                                 kimberly@caiolarose.com            Email
                                                                                                      ATTN: THERESA C. HARRELSON
                                                                                                      PO BOX 8324
CHATHAM COUNTY TAX COMMISSIONER                                     CHATHAM COUNTY TAX COMMISSIONER   SAVANNAH GA 31412‐8324                                                                              First Class Mail
                                                                                                      ATTN: ROBERT FRANKLIN
                                                                                                      201 S. TRYON STREET
INTERESTED PARTY                                                    CIT GROUP INC.                    CHARLOTTE NC 28202                                               robert.franklin@cit.com            First Class Mail and Email
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM‐OPCO,                                              ATTN: DAVID M. BLAU
LLC, VESTAR CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA,                                      151 S. OLD WOODWARD AVE., STE. 200
LLC                                                                 CLARK HILL, PLC                   BIRMINGHAM MI 48009                                              dblau@clarkhill.com                Email
COUNSEL TO MACOMB CENTER PARTNERS, LLC, VESTAR DRM‐OPCO,                                              ATTN: KAREN M. GRIVNER
LLC, VESTAR CPT TEMPE MARKETPLACE, LLC, AND CPT RIVERSIDE PLAZA,                                      824 N. MARKET ST., STE. 710
LLC                                                                 CLARK HILL, PLC                   WILMINGTON DE 19801                                              kgrivner@clarkhill.com             Email
COUNSEL TO OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES                                           ATTN: DEB SECREST
(UCTS), DEPARTMENT OF LABOR AND INDUSTRY, COMMONWEALTH OF           COMMONWEALTH OF PENNSLYLVANIA     COLLECTIONS SUPPORT UNIT
PENNSYLVANIA                                                        DEPARTMENT OF LABOR               651 BOAS ST, ROOM 925                                            RA‐LI‐UCTS‐BANRUPT@STATE.PA.US     First Class Mail and Email
                                                                                                      ATTN: BANKRUPTCY DEPT
                                                                                                      APARTADO 9020192
ATTORNEY GENERAL                                                    COMMONWEALTH OF PUERTO RICO       SAN JUAN PR 00902‐0192                                                                              First Class Mail
                                                                                                      ATTN: KAREN C. BIFFERATO, ESQ., KELLY M. CONLAN, ESQ.
                                                                                                      1201 N. MARKET STREET, 20TH FLOOR                                kbifferato@connollygallagher.com
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.                   CONNOLLY GALLAGHER LLP            Wilmington DE 19801                                              kconlan@connollygallagher.com      Email
                                                                                                      ATTN: RHYS MATTHEW FARREN, ESQ.
                                                                                                      929 108TH AVENUE NE, SUITE 1500
COUNSEL TO 601 PINE STREET INVESTMENT GROUP, INC.                   DAVIS WRIGHT TREMAINE LLP         Bellevue WA 98004                                                rhysfarren@dwt.com                 Email
                                                                                                      ATTN: ZILLAH FRAMPTON
                                                                                                      820 N FRENCH ST
DELAWARE DIVISION OF REVENUE                                        DELAWARE DIVISION OF REVENUE      WILMINGTON DE 19801                                              FASNOTIFY@STATE.DE.US              First Class Mail and Email
                                                                                                      CORPORATIONS FRANCHISE TAX
                                                                                                      PO BOX 898
DELAWARE SECRETARY OF STATE                                         DELAWARE SECRETARY OF STATE       DOVER DE 19903                                                   DOSDOC_FTAX@STATE.DE.US            First Class Mail and Email
                                                                                                      ATTN: BANKRUPTCY DEPT
                                                                                                      820 SILVER LAKE BLVD
DELAWARE STATE TREASURY                                             DELAWARE STATE TREASURY           STE 100                                                          STATETREASURER@STATE.DE.US         First Class Mail and Email
                                                                                                      ATTN: R. CRAIG MARTIN
                                                                                                      1201 NORTH MARKET STREET, SUITE 2100                             craig.martin@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                       DLA PIPER LLP (US)                WILMINGTON DE 19801                                              Craig.Martin@dlapiper.com          Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (MFW)                                                                                   Page 2 of 11
                                                               Case 19-12122-MFW                         Doc 1091                  Filed 03/25/20           Page 6 of 14
                                                                                                                    Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below


                                  DESCRIPTION                                       NAME                                             ADDRESS                                             EMAIL             METHOD OF SERVICE
                                                                                                      ATTN: RICHARD M. KREMEN, ESQ. AND KRISTY N. GRACE, ESQ.
                                                                                                      6225 SMITH AVENUE                                              richard.kremen@us.dlapiper.com
COUNSEL TO MC ASB 10 SSS, LLC                                  DLA PIPER LLP (US)                     BALTIMORE MD 21209                                             kristy.grace@us.dlapiper.com       Email

                                                                                                      1265 SCOTTSVILLE ROAD
COUNSEL TO EASTVIEW MALL, LLC AND GREECE RIDGE, LLC            DONALD C. COWAN, JR.                   ROCHESTER NY 14624                                                                                First Class Mail
                                                                                                      ATTN: AMISH R. DOSHI
                                                                                                      1979 MARCUS AVENUE
COUNSEL TO ORACLE AMERICA, INC.                                DOSHI LEGAL GROUP, P.C.                SUITE 210E                                                     amish@doshilegal.com               First Class Mail and Email
                                                                                                      ATTN: PATRICK A. JACKSON & JOSEPH N. ARGENTINA, JR.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL                                            222 DELAWARE AVE., SUITE 1410                                  patrick.jackson@dbr.com
FOR UBASE INTERNATIONAL, INC.                                  DRINKER BIDDLE & REATH LLP             WILMINGTON DE 19801‐1621                                       joseph.argentina@dbr.com           Email
                                                                                                      ATTN: JARRET P. HITCHINGS
COUNSEL TO NORTHWOOD PL HOLDINGS LP AND ARAMARK SERVICES,                                             222 DELAWARE AVENUE, SUITE 1600
LLP                                                            DUANE MORRIS LLP                       WILMINGTON DE 19801‐1659                                       jphitchings@duanemorris.com        First Class Mail and Email
                                                                                                      ATTN: BANKRUPTCY DEPT
                                                                                                      1650 ARCH STREET
ENVIRONMENTAL PROTECTION AGENCY ‐ REGION 3                     ENVIRONMENTAL PROTECTION AGENCY        PHILADELPHIA PA 19103‐2029                                                                        First Class Mail
                                                                                                      ATTN: DEIRDRE M RICHARDS, ESQ.
                                                                                                      1300 N. KING STREET
COUNSEL TO MARUI CO., LTD                                      FINEMAN KREKSTEIN & HARRIS PC          WILMINGTON DE 19801                                            drichards@finemanlawfirm.com       First Class Mail and Email
                                                                                                      ATTN: METTE H. KURTH, DANIEL B. THOMPSON
                                                                                                      919 N. MARKET ST. STE. 300                                     mkurth@foxrothschild.com
COUNSEL TO AD HOC CHINA EXPORT COMMITTEE                       FOX ROTHSCHILD LLP                     CITIZEN BANK CENTER P.O. BOX 2323                              DanielThompson@foxrothschild.com   First Class Mail and Email
                                                                                                      ATTN: TERENCE G. BANICH
COUNSEL TO BRAVADO INTERNATIONAL GROUP MERCHANDISING                                                  321 N. CLARK ST.
SERVICES, INC. AND UNIVERSAL MUSIC GROUP INTERNATIONAL LIMITED FOX ROTHSCHILD LLP                     SUITE 800                                                      tbanich@foxrothschild.com          Email
                                                                                                      ATTN: BRAD ERIC SHELER, JENNIFER L. RODBURG, GARY KAPLAN       brad.scheler@friedfrank.com
                                                               FRIED, FRANK, HARRIS, SHRIVER &        ONE NEW YORK PLAZA                                             jennifer.rodburg@friedfrank.com
COUNSEL TO CERTAIN OF THE LANDLORDS                            JACOBSON LLP                           NEW YORK NY 10004                                              gary.kaplan@friedfrank.com         First Class Mail and Email
                                                                                                      ATTN: RONALD E. GOLD, A.J. WEBB
                                                                                                      3300 GREAT AMERICAN TOWER                                      rgold@fbtlaw.com
COUNSEL TO WASHINGTON PRIME GROUP INC.                         FROST BROWN TODD LLC                   301 EAST FOURTH STREET                                         awebb@fbtlaw.com                   Email
                                                                                                      ATTN: MICHAEL BUSENKELL, AMY D. BROWN
                                                                                                      1201 NORTH ORANGE STREET                                       mbusenkell@gsbblaw.com
COUNSEL TO KUKDONG CORPORATION                                 GELLERT SCALI BUSENKELL & BROWN, LLC   SUITE 300                                                      abrown@gsbblaw.com                 Email
                                                                                                      ATTN: HOWARD A. COHEN, ESQ.
                                                                                                      300 DELAWARE AVENUE
COUNSEL FOR I. REISS & CO.                                     GIBBONS P.C.                           SUITE 1015                                                     hcohen@gibbonslaw.com              Email
                                                                                                      ATTN: MARK CONLAN, ESQ.
                                                                                                      ONE GATEWAY CENTER
COUNSEL FOR I. REISS & CO.                                     GIBBONS P.C.                           NEWWARK NJ 07102‐5310                                                                             First Class Mail
                                                                                                      ATTN: MARK CONLAN, ESQ.
                                                                                                      ONE GATEWAY CENTER
COUNSEL TO RIVERSIDE CALIFORNIA ASSOCIATES                     GIBBONS P.C.                           NEWARK NJ 07102‐5310                                           mconlan@gibbonslaw.com             Email
                                                                                                      ATTN: MICHAEL A. SHAKOURI
                                                                                                      1800 CENTURY PARK EAST
COUNSEL TO 5060 MONTCLAIR PLAZA LANE OWNER, LLC                GOODKIN LAW GROUP, APC                 SUITE 1860                                                     mshakouri@goodkinlaw.com           Email
                                                                                                      ATTN: DOUGLAS B. ROSNER, ESQ. AND VANESSA P. MOODY, ESQ.
                                                                                                      400 ATLANTIC AVENUE                                            drosner@goulstonstorrs.com
COUNSEL TO ALLSTATE ROAD (EDENS), LLC                          GOULSTON & STORRS PC                   BOSTON MA 02110‐3333                                           vmoody@goulstonstorrs.com          Email
                                                                                                      ATTN: JEFFREY A. KRIEGER
                                                            GREENBERG GLUSKER FIELDS CLAMAN &         1900 AVENUE OF THE STARS, STE. 2100
COUNSEL TO GREENBERG GLUSKER FIELDS CLAMAN & MACHTINGER LLP MACHTINGER LLP                            LOS ANGELES CA 90067                                           JKrieger@GreenbergGlusker.com      First Class Mail and Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (MFW)                                                                                   Page 3 of 11
                                                                    Case 19-12122-MFW                        Doc 1091                  Filed 03/25/20            Page 7 of 14
                                                                                                                        Exhibit A
                                                                                                                   Core/2002 Service List
                                                                                                                  Served as set forth below


                                  DESCRIPTION                                        NAME                                                  ADDRESS                                                EMAIL                 METHOD OF SERVICE
                                                                                                          ATTN: ROSANNE T. MATZAT
                                                                                                          488 MADISON AVENUE
INTERESTED PARTY                                                    HAHN & HESSEN LLP                     NEW YORK NY 10022                                                 RMatzat@hahnhessen.com                   First Class Mail and Email
                                                                                                          ATTN: JOAQUIN J. ALEMANY
COUNSEL TO PLAZA LAS AMERICAS, INC. AND PLAZA                                                             701 BRICKELL AVENUE
DEL CARIBE, S.E.                                                    HOLLAND & KNIGHT LLP                  SUITE 3300                                                        jjalemany@hklaw.com                      Email
                                                                                                          ATTN: LAWRENCE A. LICHTMAN
                                                                                                          2290 FIRST NATIONAL BUILDING
COUNSEL TO QKC MAUI OWNER, LLC                                      HONIGMAN LLP                          660 WOODWARD AVENUE                                               llichtman@honigman.com                   Email
                                                                                                          ATTN: AARON L. HAMMER, ESQ. & NATHAN E. DELMAN, ESQ.
                                                                                                          500 WEST MADISON STREET, SUITE 3700                               ahammer@hmblaw.com
COUSNEL TO AFTERPAY US, INC.                                        HORWOOD MARCUS & BERK CHARTERED       CHICAGO IL 60661                                                  ndelman@hmblaw.com                       Email
                                                                                                          ATTN: CALEB T. HOLZAEPFEL
                                                                                                          736 GEORGIA AVENUE, SUITE 300
COUNSEL TO CBL & ASSOCIATES MANAGEMENT, INC.                        HUSCH BLACKWELL LLP                   CHATTANOOGA TN 37402                                              caleb.holzaepfel@huschblackwell.com      Email
                                                                                                          ATTN: CRISTINA GOULART
                                                                                                          AV. PASTEUR 146 & 138
COUNSEL TO IBM CREDIT LLC                                           IBM CORPORATION                       RIO DE JANEIRO RJ 22290‐240 BRASIL                                cgoulart@br.ibm.com                      Email
                                                                                                          ATTN: PAUL WEARING
                                                                                                          SPECIAL HANDLING GROUP
IBM CREDIT LLC                                                      IBM CREDIT LLC                        7100 HIGHLANDS PKWY                                               cgoulart@br.ibm.com                      First Class Mail and Email
                                                                                                          CENTRALIZED INSOLVENCY OPERATION
                                                                                                          2970 MARKET ST
IRS INSOLVENCY SECTION                                              INTERNAL REVENUE SERVICE              MAIL STOP 5‐Q30.133                                                                                        First Class Mail
                                                                                                          CENTRALIZED INSOLVENCY OPERATION
                                                                                                          PO BOX 7346
IRS INSOLVENCY SECTION                                              INTERNAL REVENUE SERVICE              PHILADELPHIA PA 19101‐7346                                                                                 First Class Mail
                                                                                                          ATTN: KEVIN PIROZZOLI
                                                                                                          101 CALIFORNIA STREET
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                         INVESCO REAL ESTATE                   SUITE 1800                                                        kevin.pirozzoli@invesco.com              Email
                                                                                                          ATTN: ANN KASHISHIAN
                                                                                                          501 SILVERSIDE ROAD
COUNSEL TO ALLIED DEVELOPMENT OF ALABAMA LLC                        KASHISHIAN LAW LLC                    WILMINGTON DE 19809                                               amk@kashishianlaw.com                    Email
COUNSEL TO GREGORY GREENFIELD & ASSOCIATES, LTD., JONES LANG                                              ATTN: ROBERT L. LEHANE, JENNIFER D. RAVIELE, MICHAEL W. REINING   KDWBankruptcyDepartment@kelleydrye.com
LASALLE AMERICAS, INC., HINES GLOBAL REIT, REGENCY CENTERS, L.P.,                                         101 PARK AVENUE                                                   rlehane@kelleydrye.com
SHOPCORE PROPERTIES, L.P., SITE CENTERS CORP. AND TURNBERRY         KELLEY DRYE & WARREN LLP              NEW YORK NY 10178                                                 jraviele@kelleydrye.com                  Email
                                                                                                          ATTN: ANUP SATHY, P.C.
                                                                                                          300 NORTH LASALLE STREET
COUNSEL TO DEBTOR                                                   KIRKLAND & ELLIS LLP                  CHICAGO IL 60654                                                  anup.sathy@kirkland.com                  Email
                                                                                                          ATTN: JOSHUA A. SUSSBERG, P.C., APARNA YENAMANDRA
                                                                                                          601 LEXINGTON AVENUE                                              joshua.sussberg@kirkland.com
COUNSEL TO DEBTOR                                                   KIRKLAND & ELLIS LLP                  NEW YORK NY 10022                                                 aparna.yenamandra@kirkland.com           Email
                                                                                                          ATTN: ROBERT T. SCHMIDT, ADAM C. ROGOFF, & NATHANIEL ALLARD       rschmidt@kramerlevin.com
                                                                                                          1177 AVE OF THE AMERICAS                                          arogoff@kramerlevin.com
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS                KRAMER LEVIN NAFTALIS & FRANKEL LLP   NEW YORK NY 10036                                                 nallard@kramerlevin.com                  Email
                                                                                                          ATTN: JEFFREY KURTZMAN
                                                                                                          401 S. 2ND STREET
COUNSEL TO 17TH 7 CHESTNUT REALTY LLC AND PREIT SERVICES, LLC       KURTZMAN STEADY, LLC                  SUITE 200                                                         kurtzman@kurtzmansteady.com              Email
                                                                                                          ATTN: ADAM G. LANDIS, KERRI K. MUMFORD, JENNIFER L. CREE          landis@lrclaw.com
                                                                                                          919 MARKET STREET                                                 mumford@lrclaw.com
COUNSEL TO TC LENDING, LLC                                          LANDIS RATH & COBB LLP                SUITE 1800                                                        cree@lrclaw.com                          First Class Mail and Email
                                                                                                          ATTN: COREY E. TAYLOR
                                                                                                          629 CAMINO DE LOS MARES
COUNSEL TO PCW PROPERTIES, LLC.                                     LAW OFFICE OF COREY E. TAYLOR, APC    SUITE 305                                                         corey@taylorlawoc.com                    Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (MFW)                                                                                       Page 4 of 11
                                                                  Case 19-12122-MFW                          Doc 1091                   Filed 03/25/20           Page 8 of 14
                                                                                                                         Exhibit A
                                                                                                                    Core/2002 Service List
                                                                                                                   Served as set forth below


                                  DESCRIPTION                                     NAME                                                  ADDRESS                                                   EMAIL               METHOD OF SERVICE
                                                                                                         ATTN: SUSAN E. KAUFMAN
COUNSEL TO TAUBMAN LANDLORDS, WESTFIELD, LLC AND BROOKS                                                  919 N. MARKET STREET
SHOPPING CENTERS, LLC                                             LAW OFFICE OF SUSAN E. KAUFMAN, LLC    SUITE 460                                                           skaufman@skaufmanlaw.com              First Class Mail and Email
                                                                                                         ATTN: KEVIN S. NEIMAN
                                                                                                         999 18TH STREET, SUITE 1230 S
COUNSEL TO NORTHWOOD PL HOLDINGS LP                               LAW OFFICES OF KEVIN S. NEIMAN, PC     DENVER CO 80202                                                     kevin@ksnpc.com                       First Class Mail and Email
                                                                                                         ATTN: STEVEN J. BARKIN
                                                                                                         3700 WILSHIRE BOULEVARD
COUNSEL TO LOVE VINTAGE, INC.                                     LAW OFFICES OF STEVEN J. BARKIN        SUITE 950                                                           stevenbarkin@gmail.com                Email
                                                                                                         ATTN: HARLAN M. LAZARUS, ESQ
                                                                                                         240 MADISON AVENUE
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC              LAZARUS & LAZARUS, P.C.                NEW YORK NY 10016                                                   hlazarus@lazarusandlazarus.com        First Class Mail and Email
                                                                                                         ATTN: CHANG HO LEE, ESQ
                                                                                                         633 WEST 5TH STREET
COUNSEL TO KNF INTERNATIONAL CO. LTD.                             LEWIS BRISBOIS BISGAARD & SMITH LLP    SUITE 4000                                                          scott.lee@lewisbrisbois.com           Email
                                                                                                         ATTN: RICHARD LAUTER, ESQ
                                                                                                         550 WEST ADAMS STREET
COUNSEL TO KNF INTERNATIONAL CO. LTD.                             LEWIS BRISBOIS BISGAARD & SMITH LLP    SUITE 300                                                           Richard.Lauter@lewisbrisbois.com      Email
                                                                                                         ATTN: SUNG JIN HWANG, ESQ., JAMES TILL, ESQ., & DAVID NEALY, ESQ.
COUNSEL TO NOBLAND INTERNATIONAL, INC., COUNSEL TO COUNSEL                                               707 WILSHIRE BOULEVARD, 46TH FLOOR                                  James.Till@limnexus.com
FOR UBASE INTERNATIONAL, INC.                                     LIMNEXUS LLP                           LOS ANGELES CA 90017                                                David.Nealy@limnexus.com              Email
                                                                                                         ATTN: DIANE W. SANDERS
COUNSEL TO NUECES COUNTY HIDALGO COUNTY CITY OF MCALLEN                                                  PO BOX 17428
MCLENNAN COUNTY SAN MARCOS CISD                                   LINEBARGER GOGGAN BLAIR & SAMPSON AUSTIN TX 78760‐7428                                                     austin.bankruptcy@publicans.com       First Class Mail and Email
                                                                                                         ATTN: DON STECKER
                                                                                                         711 NAVARRO STREET
COUNSEL TO BEXAR COUNTY AND CITY OF EL PASO                       LINEBARGER GOGGAN BLAIR & SAMPSON SUITE 300                                                                sanantonio.bankruptcy@publicans.com   Email
                                                                                                         ATTN: ELIZABETH WELLER
COUNSEL TO SMITH COUNTY, NORTHWEST ISD, TARRANT COUNTY, CITY                                             2777 N. STEMMONS FREEWAY
OF FRISCO, DALLAS COUNTY AND ALLEN ISD                            LINEBARGER GOGGAN BLAIR & SAMPSON SUITE 100                                                                dallas.bankruptcy@publicans.com       Email
                                                                                                         ATTN: JOHN P. DILLMAN
COUNSEL TO CYPRESS ‐ FAIRBANKS ISD, HARRIS COUNTY, JEFFERSON      LINEBARGER GOGGAN BLAIR & SAMPSON, PO BOX 3064
COUNTY, MONTGOMERY COUNTY, AND FORT BEND COUNTY                   LLP                                    HOUSTON TX 77253‐3064                                               houston_bankruptcy@publicans.com      Email
                                                                                                         ATTN: PETER MUTHIG
                                                                  MARICOPA COUNTY ATTORNEYS OFFICE       222 NORTH CENTRAL AVENUE
COUNSEL TO MARICOPA COUNTY TREASURER                              CIVIL SERVICES DIVISION                SUITE 1100                                                          muthigk@mcao.maricopa.gov             Email
                                                                                                         ATTN: JANET Z. CHARLTON, ESQUIRE & MICHAEL K. PAK, ESQUIRE
                                                                                                         1407 FOULK ROAD, SUITE 204
COUNSEL TO FORD MOTOR CREDIT COMPANY                              MCCABE, WEISBERG & CONWAY, LLC         FOULKSTONE PLAZA                                                    jcharlton@mwc‐law.com                 First Class Mail and Email
                                                                                                         ATTN: KATE ROGGIO BUCK, MATTHEW J. RIFINO
COUNSEL TO AETNA INC., AETNA LIFE INSURANCE COMPANY AND AETNA                                            RENAISSANCE CENTRE                                                  kbuck@mccarter.com
DENTAL INC.                                                       MCCARTER & ENGLISH, LLP                405 N. KING STREET, 8TH FLOOR                                       mrifino@mccarter.com                  Email
COUNSEL TO THE COUNTY OF BRAZOS, TEXAS, THE COUNTY OF DENTON,                                            ATTN: TARA LEDAY
TEXAS, THE COUNTY OF HAYS, TEXAS AND THE COUNTY OF WILLIAMSON,                                           P.O. BOX 1269
TEXAS                                                             MCCREARY, VESELKA, BRAGG & ALLEN, P.C. ROUND ROCK TX 78680                                                 tleday@mvbalaw.com                    Email
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND                                          ATTN: KATE P. FOLEY
PALM BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS   MIRICK, O’CONNELL, DEMALLIE & LOUGEE, 1800 WEST PARK DR.
LLC                                                               LLP                                    SUITE 400                                                           kfoley@mirickoconnell.com             Email
COUNSEL TO ASHEVILLE RETAIL ASSOCIATES LLC, NED ALTOONA LLC AND                                          ATTN: PAUL W. CAREY
PALM BEACH OUTLETS I, LLC, ASSIGNEE OF PALM BEACH MALL HOLDINGS   MIRICK, O’CONNELL, DEMALLIE & LOUGEE, 100 FRONT STREET
LLC                                                               LLP                                    WORCESTER MA 01608                                                  pcarey@mirickoconnell.com             Email
                                                                                                         ATTN: STEVEN A. GINTHER
                                                                  MISSOURI DEPARTMENT OF REVENUE,        301 W. HIGH STREET, ROOM 670
COUNSEL TO MISSOURI DEPARTMENT OF REVENUE                         BANKRUPTCY UNIT                        PO BOX 475                                                          deecf@dor.mo.gov                      Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (MFW)                                                                                        Page 5 of 11
                                                               Case 19-12122-MFW                         Doc 1091                  Filed 03/25/20        Page 9 of 14
                                                                                                                    Exhibit A
                                                                                                               Core/2002 Service List
                                                                                                              Served as set forth below


                            DESCRIPTION                                      NAME                                                   ADDRESS                                             EMAIL             METHOD OF SERVICE
COUNSEL TO CAFARO MANAGEMENT COMPANY, D/B/A MILLCREEK                                              ATTN: RACHEL B. MERSKY AND BRIAN J. MCLAUGHLIN
MALL, THE MARION PLAZA, INC., D/B/A EASTWOOD MALL, HUNTINGTON MONZACK MERSKY MCLAUGHLIN AND        1201 N. ORANGE STREET                                          rmersky@monlaw.com
MALL COMPANY, THE SHOPS AT SUMMERLIN NORTH, RIVERWALK         BROWDER, P.A.                        SUITE 400                                                      bmclaughlin@monlaw.com               Email
COUNSEL TO THE DIP ABL ADMINISTRATIVE AGENT, AND JPMORGAN                                          ATTN: JULIA FROST‐DAVIES & CHRISTOPHER L. CARTER
CHASE BANK, N.A., FIRST PRIORITY REPRESENTATIVE FOR AND ON                                         ONE FEDERAL STREET                                             Julia.frost‐davies@morganlewis.com
BEHALF OF THE FIRST PRIORITY SECURED PARTIES                  MORGAN, LEWIS & BOCKIUS LLP          BOSTON MA 02110                                                christopher.carter@morganlewis.com   First Class Mail and Email
                                                                                                   ATTN: JEFFREY R. WAXMAN, ESQ.
                                                                                                   500 DELAWARE AVENUE
COUNSEL TO KNF INTERNATIONAL CO. LTD.                          MORRIS JAMES LLP                    SUITE 1500                                                     jwaxman@morrisjames.com              Email
                                                                                                   ATTN: THOMAS B. WALPER
COUNSEL TO CERTAIN MAJORITY EQUITY HOLDERS FOR DEBTOR                                              350 SOUTH GRAND AVENUE, 50TH FLOOR
FOREVER 21, INC.                                               MUNGER, TOLLES & OLSON LLP          LOS ANGELES CA 90071                                           thomas.walper@mto.com                First Class Mail and Email
                                                                                                   ATTN: KAREN CORDRY
                                                               NATIONAL ASSOCIATION OF ATTORNEYS   1850 M ST., NW 12TH FLOOR
NATIONAL ASSOCIATION OF ATTORNEYS GENERAL                      GENERAL                             WASHINGTON DC 20036                                                                                 First Class Mail
                                                                                                   ATTN: BRIAN M. MUCHINSKY & THOMAS W. STONE
                                                                                                   10500 NE 8TH STREET, SUITE 930                                 bmuchinsky@noldmuchlaw.com
COUNSEL TO BELLEVUE SQUARE, LLC                                NOLD MUCHINSKY PLLC                 BELLEVUE WA 98004                                              tstone@noldmuchlaw.com               Email
                                                                                                   ATTN: DINA L. YUNKER
                                                                                                   800 FIFTH AVENUE
STATE OF WASHINGTON, DEPT OF LABOR AND INDUSTRIES              OFFICE OF THE ATTORNEY GENERAL      SUITE 2000                                                     bcuyunker@atg.wa.gov                 First Class Mail and Email
                                                                                                   ATTN: BANKRUPTCY DEPT
                                                                                                   590 S. MARINE CORPS DR., SUITE 901
ATTORNEY GENERAL                                               OFFICE OF THE ATTORNEY GENERAL GUAM TAMUNING GU 96913                                                                                   First Class Mail
                                                                                                   ATTN: JULIET M. SARKESSIAN
                                                                                                   844 KING STREET, STE 2207
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                     OFFICE OF THE UNITED STATES TRUSTEE LOCKBOX 35                                                     juliet.m.sarkessian@usdoj.gov        First Class Mail and Email

                                                               OFFICE OF THE UNITED STATES TRUSTEE,
UNITED STATES TRUSTEE DISTRICT OF DELAWARE                     JULIET M. SARKESSIAN                   ADDRESS ON FILE                                                                                  First Class Mail
                                                                                                      ATTN: CHARLES A. MCCAULEY, III ESQ.
                                                                                                      1201 NORTH ORANGE STREET
COUNSEL TO EROGLU GIYIM SANAYI TICARET, A.S.                   OFFIT KURMAN, P.A.                     SUITE 10 EAST                                               cmccauley@offitkurman.com            Email
                                                                                                      ATTN: GRETCHEN CRAWFORD, ASSISTANT DISTRICT ATTORNEY
                                                                                                      320 ROBERT S. KERR, ROOM 505
COUNSEL TO OKLAHOMA COUNTY TREASURER                           OKLAHOMA COUNTY TREASURER              OKLAHOMA CITY OK 73102                                      grecra@oklahomacounty.org            Email
                                                                                                      ATTN: TRACY SANDLER, KARIN SACHAR, DAVID ROSENBLAT          tsandler@osler.com
                                                                                                      100 KING STREET WEST                                        ksachar@osler.com
DEBTORS CANADIAN COUNSEL                                       OSLER, HOSKIN & HARCOURT LLP           1 FIRST CANADIAN PLACE, SUITE 6200, P.O. BOX 50             drosenblat@osler.com                 First Class Mail and Email
                                                                                                      ATTN: LAURA DAVIS JONES & JAMES E. O’NEILL
                                                                                                      919 NORTH MARKET STREET, 17TH FLOOR                         ljones@pszjlaw.com
CO‐COUNSEL TO DEBTOR                                           PACHULSKI STANG ZIEHL & JONES LLP      P.O. BOX 8705                                               joneill@pszjlaw.com                  Email
                                                                                                      ATTN: CATHERINE SCHOLMANN ROBERTSON
                                                                                                      225 WEST SANTA CLARA STREET
COUNSEL TO BOHANNON DEVELOPMENT COMPANY                        PAHL & McCAY                           SUITE 1500                                                  crobertson@pahl‐mccay.com            First Class Mail and Email
                                                                                                      ATTN: DOUGLAS D. HERRMANN AND MARCY J. MCLAUGHLIN
COUNSEL TO HILCO MERCHANT RESOURCES, LLC AND GORDON                                                   HERCULES PLAZA                                              herrmannd@pepperlaw.com
BROTHERS RETAIL PARTNERS, LLC                                  PEPPER HAMILTON LLP                    SUITE 5100                                                  mclaughlinm@pepperlaw.com            First Class Mail and Email
                                                                                                      ATTN: CARLOS ARCE
                                                               PERDUE, BRANDON, FIELDER, COLLINS &    613 NW LOOP 410
COUNSEL TO MAVERICK COUNTY                                     MOTT, L.L.P.                           SUITE 550                                                   carce@pbfcm.com                      First Class Mail and Email
                                                                                                      ATTN: EBONEY COBB
COUNSEL TO ARLINGTON ISD, CROWLEY ISD, CITY OF GRAPEVINE AND   PERDUE, BRANDON, FIELDER, COLLINS &    500 E. BORDER STREET
GRAPEVINE‐COLLEYVILLE ISD                                      MOTT, L.L.P.                           SUITE 640                                                   ecobb@pbfcm.com                      Email




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (MFW)                                                                                   Page 6 of 11
                                                               Case 19-12122-MFW                         Doc 1091                   Filed 03/25/20         Page 10 of 14
                                                                                                                     Exhibit A
                                                                                                                Core/2002 Service List
                                                                                                               Served as set forth below


                                  DESCRIPTION                                   NAME                                                 ADDRESS                                                       EMAIL        METHOD OF SERVICE
                                                                                                    ATTN: JOHN T. BANKS
                                                              PERDUE, BRANDON, FIELDER, COLLINS &   3301 NORTHLAND DRIVE
COUNSEL TO CITY OF MERCEDES                                   MOTT, L.L.P.                          SUITE 505                                                                 jbanks@pbfcm.com               First Class Mail and Email
                                                                                                    ATTN: LAURA J. MONROE
                                                              PERDUE, BRANDON, FIELDER, COLLINS &   P.O. BOX 817
COUNSEL TO LUBBOCK CENTRAL APRRAISAL DISTRICT                 MOTT, L.L.P.                          LUBBOCK TX 79408                                                          lmbkr@pbfcm.com                Email
                                                                                                    ATTN: OWEN M. SONIK
COUNSEL TO HUMBLE INDEPENDENT SCHOOL DISTRICT AND CLEAR       PERDUE, BRANDON, FIELDER, COLLINS &   1235 NORTH LOOP WEST
CREEK INDEPENDENT SCHOOL DISTRICT                             MOTT, L.L.P.                          SUITE 600                                                                 osonik@pbfcm.com               Email
                                                                                                    ATTN: GERALD P. KENNEDY, ESQUIRE
                                                              PROCOPIO, CORY, HARGREAVES & SAVITCH, 525 B STREET, SUITE 2200
COUNSEL TO MANN ENTERPRISES, INC. AND T.G.F. COMPANY          LLP                                   SAN DIEGO CA 92101                                                        GERALD.KENNEDY@PROCOPIO.COM    Email
                                                                                                    ATTN: DAVID M. REEDER. ESQ
                                                                                                    1875 CENTURY PARK EAST
COUNSEL TO PALMY TIMES (HK) LIMITED                           REEDER LAW CORPORATION                STE 700                                                                   david@reederlaw.com            Email
                                                                                                    ATTN: MARK D. COLLINS, DAVID T. QUEROLI
COUNSEL TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT                                       ONE RODNEY SQUARE                                                         collins@rlf.com
AND COLLATERAL AGENT                                          RICHARDS, LAYTON & FINGER, P.A.       920 NORTH KING STREET                                                     queroli@rlf.com                First Class Mail and Email
                                                                                                    ATTN: STEVEN E. FOX, ESQ
COUNSEL TO GORDON BROTHERS RETAIL PARTNERS, LLC AND HILCO                                           TIMES SQUARE TOWER
MERCHANT RESOURCES, LLC                                       RIEMER & BRAUNSTEIN LLP               SEVEN TIMES SQUARE, SUITE 2506                                            sfox@riemerlaw.com             Email
                                                                                                    ATTN: FRED B. RINGEL
COUNSEL TO GREATER LAKESIDE CORPORATION AND NORTH RIVERSIDE ROBINSON BROG LEINWAND GREENE           875 THIRD AVENUE, 9TH FLOOR
PARK ASSOCIATES LLC                                           GENOVESE & GLUCK P.C.                 NEW YORK NY 10022                                                         fbr@robinsonbrog.com           First Class Mail and Email
                                                                                                    ATTN: LUCIAN B. MURLEY, ESQ.
                                                                                                    1201 NORTH MARKET STREET SUITE 2300
COUNSEL TO OFFICIAL COMMITTEE OF UNSECURED CREDITORS          SAUL EWING ARNSTEIN & LEHR LLP        PO BOX 1266                                                               luke.murley@saul.com           Email
                                                                                                    ATTN: ADAM C. HARRIS, FREDERIC L. RAGUCCI, MARC B. FRIESS, AND G. SCOTT   Adam.Harris@srz.com
COUNSEL TO THE DIP TERM LOAN ADMINISTRATIVE AGENT AND TC                                            LEONARD                                                                   Frederic.Ragucci@srz.com
LENDING, LLC                                                  SCHULTE ROTH & ZABEL LLP              919 THIRD AVENUE                                                          Marc.Friess@srz.com            First Class Mail and Email
                                                                                                    SECRETARY OF THE TREASURY
                                                                                                    100 F. STREET NE
SECURITIES AND EXCHANGE COMMISSION ‐ HEADQUARTERS             SECURITIES & EXCHANGE COMMISSION      WASHINGTON DC 20549                                                       SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                    ATTN: BANKRUPTCY DEPT
                                                              SECURITIES & EXCHANGE COMMISSION ‐ NY BROOKFIELD PLACE                                                          BANKRUPTCYNOTICESCHR@SEC.GOV
SECURITIES AND EXCHANGE COMMISSION ‐ REGIONAL OFFICE          OFFICE                                200 VESEY STREET, STE 400                                                 NYROBANKRUPTCY@SEC.GOV         First Class Mail and Email
                                                                                                    ATTN: BANKRUPTCY DEPT
                                                              SECURITIES & EXCHANGE COMMISSION ‐    ONE PENN CENTER
SECURITIES AND EXCHANGE COMMISSION ‐ REGIONAL OFFICE          PHILADELPHIA OFFICE                   1617 JFK BLVD, STE 520                                                    SECBANKRUPTCY@SEC.GOV          First Class Mail and Email
                                                                                                    ATTN: STEVEN E. FIVEL, GENERAL COUNSEL AND RONALD M. TUCKER
                                                                                                    225 WEST WASHINGTON STREET                                                sfivel@simon.com
COUNSEL TO SIMON PROPERTY GROUP, L.P.                         SIMON PROPERTY GROUP                  INDIANAPOLIS IN 46204‐3438                                                rtucker@simon.com              First Class Mail and Email
                                                                                                    ATTN: MICHELLE E. SHRIRO
                                                                                                    16200 ADDISON ROAD
COUNSEL TO RED DEVELOPMENT, LLC                               SINGER & LEVICK, P.C.                 SUITE 140                                                                 mshriro@singerlevick.com       Email
                                                                                                    ATTN: HOWARD MARC SPECTOR
COUNSEL TO THE SHOPS AT SUMMERLIN SOUTH, LLC AND RIVERWALK                                          1770 COIT ROAD
MARKETPLACE (NEW ORLEANS), LLC                                SPECTOR & COX                         SUITE 1100                                                                hspector@spectorcox.com        Email
                                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                                    P.O. BOX 300152
ATTORNEY GENERAL                                              STATE OF ALABAMA ATTORNEY GENERAL     MONTGOMERY AL 36130‐0152                                                                                 First Class Mail
                                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                                    P.O. BOX 110300
ATTORNEY GENERAL                                              STATE OF ALASKA ATTORNEY GENERAL      JUNEAU AK 99811‐0300                                                                                     First Class Mail




          In re: Forever 21, Inc., et al.
          Case No. 19‐12122 (MFW)                                                                                    Page 7 of 11
                                               Case 19-12122-MFW                      Doc 1091                   Filed 03/25/20   Page 11 of 14
                                                                                                  Exhibit A
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below


                                 DESCRIPTION                  NAME                                                 ADDRESS                        EMAIL      METHOD OF SERVICE
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    2005 N CENTRAL AVE
ATTORNEY GENERAL                               STATE OF ARIZONA ATTORNEY GENERAL    PHOENIX AZ 85004‐2926                                                 First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    323 CENTER ST.
ATTORNEY GENERAL                               STATE OF ARKANSAS ATTORNEY GENERAL SUITE 200                                                               First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    P.O. BOX 944255
ATTORNEY GENERAL                               STATE OF CALIFORNIA ATTORNEY GENERAL SACRAMENTO CA 94244‐2550                                              First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    RALPH L. CARR COLORADO JUDICIAL CENTER
ATTORNEY GENERAL                               STATE OF COLORADO ATTORNEY GENERAL 1300 BROADWAY, 10TH FLOOR                                               First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                               STATE OF CONNECTICUT ATTORNEY        55 ELM ST.
ATTORNEY GENERAL                               GENERAL                              HARTFORD CT 06106                                                     First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    CARVEL STATE OFFICE BLDG.
ATTORNEY GENERAL                               STATE OF DELAWARE ATTORNEY GENERAL 820 N. FRENCH ST.                                                       First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    THE CAPITOL, PL 01
ATTORNEY GENERAL                               STATE OF FLORIDA ATTORNEY GENERAL    TALLAHASSEE FL 32399‐1050                                             First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    40 CAPITAL SQUARE, SW
ATTORNEY GENERAL                               STATE OF GEORGIA ATTORNEY GENERAL    ATLANTA GA 30334‐1300                                                 First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    425 QUEEN ST.
ATTORNEY GENERAL                               STATE OF HAWAII ATTORNEY GENERAL     HONOLULU HI 96813                                                     First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    700 W. JEFFERSON STREET
ATTORNEY GENERAL                               STATE OF IDAHO ATTORNEY GENERAL      P.O. BOX 83720                                                        First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    100 WEST RANDOLPH STREET
ATTORNEY GENERAL                               STATE OF ILLINOIS ATTORNEY GENERAL   CHICAGO IL 60601                                                      First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    INDIANA GOVERNMENT CENTER SOUTH
ATTORNEY GENERAL                               STATE OF INDIANA ATTORNEY GENERAL    302 W. WASHINGTON ST., 5TH FLOOR                                      First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    1305 E. WALNUT STREET
ATTORNEY GENERAL                               STATE OF IOWA ATTORNEY GENERAL       DES MOINES IA 50319                                                   First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    120 SW 10TH AVE., 2ND FLOOR
ATTORNEY GENERAL                               STATE OF KANSAS ATTORNEY GENERAL     TOPEKA KS 66612‐1597                                                  First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    700 CAPITOL AVENUE, SUITE 118
ATTORNEY GENERAL                               STATE OF KENTUCKY ATTORNEY GENERAL FRANKFORT KY 40601                                                      First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    P.O. BOX 94095
ATTORNEY GENERAL                               STATE OF LOUISIANA ATTORNEY GENERAL BATON ROUGE LA 70804‐4095                                              First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                                                                    200 ST. PAUL PLACE
ATTORNEY GENERAL                               STATE OF MARYLAND ATTORNEY GENERAL BALTIMORE MD 21202‐2202                                                 First Class Mail
                                                                                    ATTN: BANKRUPTCY DEPT
                                               STATE OF MASSACHUSETTS ATTORNEY      ONE ASHBURTON PLACE
ATTORNEY GENERAL                               GENERAL                              BOSTON MA 02108‐1698                                                  First Class Mail




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (MFW)                                                                  Page 8 of 11
                                               Case 19-12122-MFW                         Doc 1091                   Filed 03/25/20   Page 12 of 14
                                                                                                     Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below


                                 DESCRIPTION                   NAME                                                      ADDRESS                     EMAIL      METHOD OF SERVICE
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       G. MENNEN WILLIAMS BUILDING, 7TH FLOOR
ATTORNEY GENERAL                               STATE OF MICHIGAN ATTORNEY GENERAL      525 W. OTTAWA ST., P.O. BOX 30212                                     First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       1400 BREMER TOWER
ATTORNEY GENERAL                               STATE OF MINNESOTA ATTORNEY GENERAL     445 MINNESOTA STREET                                                  First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       WALTER SILLERS BUILDING
ATTORNEY GENERAL                               STATE OF MISSISSIPPI ATTORNEY GENERAL   550 HIGH STREET, SUITE 1200, P.O. BOX 220                             First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       SUPREME COURT BUILDING
ATTORNEY GENERAL                               STATE OF MISSOURI ATTORNEY GENERAL      207 W. HIGH ST.                                                       First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       2115 STATE CAPITOL
ATTORNEY GENERAL                               STATE OF NEBRASKA ATTORNEY GENERAL      2ND FL, RM 2115                                                       First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       100 NORTH CARSON STREET
ATTORNEY GENERAL                               STATE OF NEVADA ATTORNEY GENERAL        CARSON CITY NV 89701                                                  First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                               STATE OF NEW HAMPSHIRE ATTORNEY         33 CAPITOL ST.
ATTORNEY GENERAL                               GENERAL                                 CONCORD NH 03301‐0000                                                 First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       RJ HUGHES JUSTICE COMPLEX
ATTORNEY GENERAL                               STATE OF NEW JERSEY ATTORNEY GENERAL    25 MARKET STREET, P.O. BOX 080                                        First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                               STATE OF NEW MEXICO ATTORNEY            P.O. DRAWER 1508
ATTORNEY GENERAL                               GENERAL                                 SANTA FE NM 87504‐1508                                                First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       THE CAPITOL
ATTORNEY GENERAL                               STATE OF NEW YORK ATTORNEY GENERAL      ALBANY NY 12224‐0341                                                  First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                               STATE OF NORTH CAROLINA ATTORNEY        9001 MAIL SERVICE CENTER
ATTORNEY GENERAL                               GENERAL                                 RALEIGH NC 27699‐9001                                                 First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                               STATE OF NORTH DAKOTA ATTORNEY          STATE CAPITOL
ATTORNEY GENERAL                               GENERAL                                 600 E BOULEVARD AVE DEPT 125                                          First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       30 E. BROAD ST., 14TH FLOOR
ATTORNEY GENERAL                               STATE OF OHIO ATTORNEY GENERAL          COLUMBUS OH 43215                                                     First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       313 NE 21ST STREET
ATTORNEY GENERAL                               STATE OF OKLAHOMA ATTORNEY GENERAL      OKLAHOMA CITY OK 73105                                                First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                                                                       1162 COURT STREET NE
ATTORNEY GENERAL                               STATE OF OREGON ATTORNEY GENERAL        SALEM OR 97301                                                        First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                               STATE OF PENNSYLVANIA ATTORNEY          STRAWBERRY SQUARE
ATTORNEY GENERAL                               GENERAL                                 16TH FLOOR                                                            First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                               STATE OF SOUTH CAROLINA ATTORNEY        P.O. BOX 11549
ATTORNEY GENERAL                               GENERAL                                 COLUMBIA SC 29211‐1549                                                First Class Mail
                                                                                       ATTN: BANKRUPTCY DEPT
                                               STATE OF SOUTH DAKOTA ATTORNEY          1302 EAST HIGHWAY 14
ATTORNEY GENERAL                               GENERAL                                 SUITE 1                                                               First Class Mail




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (MFW)                                                                     Page 9 of 11
                                                             Case 19-12122-MFW                       Doc 1091                 Filed 03/25/20        Page 13 of 14
                                                                                                                  Exhibit A
                                                                                                             Core/2002 Service List
                                                                                                            Served as set forth below


                                 DESCRIPTION                                  NAME                                                 ADDRESS                                        EMAIL           METHOD OF SERVICE
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  P.O. BOX 20207
ATTORNEY GENERAL                                              STATE OF TENNESSEE ATTORNEY GENERAL NASHVILLE TN 37202‐0207                                                                      First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  CAPITOL STATION
ATTORNEY GENERAL                                              STATE OF TEXAS ATTORNEY GENERAL     PO BOX 12548                                                                                 First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  PO BOX 142320
ATTORNEY GENERAL                                              STATE OF UTAH ATTORNEY GENERAL      SALT LAKE CITY UT 84114‐2320                                                                 First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  900 EAST MAIN STREET
ATTORNEY GENERAL                                              STATE OF VIRGINIA ATTORNEY GENERAL  RICHMOND VA 23219                                                                            First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                              STATE OF WASHINGTON ATTORNEY        1125 WASHINGTON ST. SE
ATTORNEY GENERAL                                              GENERAL                             P.O. BOX 40100                                                                               First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                              STATE OF WEST VIRGINIA ATTORNEY     STATE CAPITOL BLDG 1 ROOM E 26
ATTORNEY GENERAL                                              GENERAL                             CHARLESTON WV 25305                                                                          First Class Mail
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  WISCONSIN DEPARTMENT OF JUSTICE
ATTORNEY GENERAL                                              STATE OF WISCONSIN ATTORNEY GENERAL STATE CAPITOL, ROOM 114 EAST, P. O. BOX 7857                                                 First Class Mail
                                                                                                  ATTN: BRIAN D. GLUECKSTEIN & DAVID R ZYLBERBERG
                                                                                                  125 BROAD STREET                                           gluecksteinb@sullcrom.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES   SULLIVAN & CROMWELL LLP             NEW YORK NY 10004                                          zylberbergd@sullcrom.com          Email
                                                                                                  ATTN: WILLIAM A. HAZELTINE, ESQ.
                                                                                                  901 NORTH MARKET STREET
COUNSEL TO SONY INTERACTIVE ENTERTAINMENT AMERICA LLC         SULLIVAN HAZELTINE ALLINSON LLC     SUITE 1300                                                                                   First Class Mail
                                                                                                  ATTN: ANDREW S. CONWAY
                                                                                                  200 EAST LONG LAKE ROAD
COUNSEL TO TAUBMAN LANDLORDS                                  TAUBMAN LANDLORDS                   SUITE 300                                                  aconway@taubman.com               Email
                                                                                                  ATTN: FREDERICK B. ROSNER, SCOTT J. LEONHARDT
                                                                                                  824 N. MARKET STREET                                       rosner@teamrosner.com
COUNSEL TO COMENITY CAPITAL BANK                              THE ROSNER LAW GROUP LLC            WILMINGTON DE 19801                                        leonhardt@teamrosner.com          First Class Mail and Email
                                                                                                  ATTN: LOUIS F. SOLIMINE
COUNSEL TO DUKE REALTY LIMITED PARTNERSHIP AND CORPUS CHRISTI                                     312 WALNUT STREET
RETAIL VENTURE LP                                             THOMPSON HINE LLP                   SUITE 1400                                                 Louis.Solimine@ThompsonHine.com   Email
                                                                                                  ATTN: JENNIFER L. PRUSKI
                                                                                                  PO BOX 255824
COUNSEL TO DONAHUE SCHRIBER REALTY GROUP, LP                  TRAINOR FAIRBROOK                   SACRAMENTO CA 95865                                        jpruski@trainorfairbrook.com      Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                              UNITED STATES OF AMERICA ATTORNEY   US DEPT OF JUSTICE
UNITED STATES OF AMERICA                                      GENERAL                             950 PENNSYLVANIA AVE NW                                                                      First Class Mail
                                                                                                  ATTN: CHARLES OBERLY C/O ELLEN SLIGHTS
                                                                                                  1007 ORANGE ST STE 700
US ATTORNEY FOR THE DISTRICT OF DELAWARE                      US ATTORNEY FOR DELAWARE            PO BOX 2046                                                USADE.ECFBANKRUPTCY@USDOJ.GOV     First Class Mail and Email
                                                                                                  ATTN: JEFFREY A. DITO
                                                                                                  555 MONTGOMERY STREET
COUNSEL TO STOCKTON STREET PROPERTIES, INC.                   VALINOTI, SPECTER & DITO, LLP       SUITE 605                                                  jdito@valinoti‐dito.com           Email
                                                                                                  ATTN: BANKRUPTCY DEPT
                                                                                                  441 4TH STREET, NW
ATTORNEY GENERAL                                              WASHINGTON DC ATTORNEY GENERAL      WASHINGTON DC 20001                                                                          First Class Mail
                                                                                                  ATTN: KEVIN J MANGAN & S. ALEXANDER FARIS
                                                                                                  1313 NORTH MARKET STREET                                   Kevin.Mangan@wbd‐us.com
COUNSEL TO COMCO, LLC AND 568 BROADWAY PROPERTY, LLC          WOMBLE BOND DICKINSON (US) LLP      SUITE 1200                                                 Alexander.Faris@wbd‐us.com        First Class Mail and Email




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (MFW)                                                                                  Page 10 of 11
                                                              Case 19-12122-MFW                   Doc 1091                 Filed 03/25/20   Page 14 of 14
                                                                                                               Exhibit A
                                                                                                          Core/2002 Service List
                                                                                                         Served as set forth below


                                 DESCRIPTION                                NAME                                               ADDRESS                                      EMAIL      METHOD OF SERVICE
                                                                                                 ATTN: PAULINE K MORGAN & SEAN T GREECHER            bankfilings@ycst.com
                                                              YOUNG CONAWAY STARGATT & TAYLOR,   RODNEY SQUARE                                       pmorgan@ycst.com
COUNSEL TO VORNADO REALTY TRUST AND ITS LANDLORD AFFILIATES   LLP                                1000 NORTH KING STREET                              sgreecher@ycst.com             Email




         In re: Forever 21, Inc., et al.
         Case No. 19‐12122 (MFW)                                                                               Page 11 of 11
